                      UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION

In re:                                           )
                                                 )   Case No.:18-47538-399
                                                 )
                                                 )
Michael Lynch,                                   )   Chapter 13
                                                 )
Movant/Debtor,                                   )
                                                 )   MOTION TO VACATE
vs.                                              )   & REINSTATE
                                                 )
                                                 )
Diana S. Daugherty,                              )
                                                 )
Chapter 13 Trustee,                              )
                                                 )
Respondent.                                      )


           MOTION TO VACATE DISMISSAL AND REINSTATE CASE

THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU.
IF YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT
THE MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE
MOVING PARTY CANNOT AGREE, YOU MUST FILE A RESPONSE AND
SEND A COPY TO THE MOVING PARTY. YOU MUST FILE AND SERVE
YOUR RESPONSE WITHIN 21 DAYS OF THE DATE THIS WAS SERVED ON
YOU. YOUR RESPONSE MUST STATE WHY THE MOTION SHOULD NOT BE
GRANTED. IF YOU DO NOT FILE A TIMELY RESPONSE, THE RELIEF MAY
BE GRANTED WITHOUT FURTHER NOTICE TO YOU. IF YOU OPPOSE THE
MOTION AND HAVE NOT REACHED AN AGREEMENT, YOU MUST
ATTEND THE HEARING, THE DATE OF WHICH WILL BE SENT TO YOU IF
YOU FILE A RESPONSE. UNLESS THE PARTIES AGREE OTHERWISE, THE
COURT MAY CONSIDER EVIDENCE AT THE HEARING AND MAY DECIDE
THE MOTION AT THE HEARING. REPRESENTED PARTIES SHOULD ACT
THROUGH THEIR ATTORNEYS.

COMES NOW Debtor, by and through Debtor’s undersigned Counsel, and moves this
Court to vacate the order dismissing his case, and in support thereof states as follows:

1)       The Court, upon motion of the Chapter 13 Trustee, dismissed the case for failure

to make plan payments on or about June 3, 2020.
2)     Movant is possessed of sufficient funds to fully cure the monthly payment

delinquency to the Chapter 13 Trustee of $2,769.60.

3)     Movant has cured the deficiency with this Motion to Reinstate to the Trustee.

WHEREFORE, Debtor prays that this Court vacate the order dismissing the case,

reinstate Debtor’s case, and for such other relief as this Court deems appropriate.

                                              Respectfully submitted,

                                              /s/ Timothy P. Powderly
                                              Timothy P. Powderly, #64092MO
                                              11965 St. Charles Rock Rd., Suite. 202
                                              St. Louis, MO 63044
                                              Tel: 314-770-9890 / Fax: 314-739-1355
                                              Tim@Powderlylaw.com
                                              ATTORNEY FOR DEBTOR



                             CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing Objection to Claim and Notice
was served on the following electronically through the Court’s ECF system on June 8, 2020
to:

Diana S. Daugherty
standing_trustee@ch13stl.com, trust33@ch13stl.com

Office of US Trustee
USTPRegion13.SL.ECF@USDOJ.gov

                                              /s/ Timothy P. Powderly
